June 28, 1920. The opinion of the Court was delivered by
This is an appeal from an order of nonsuit. The allegations of the complaint material to the question involved are contained in the third and fourth paragraphs. The answer denied these allegations, and set up the defenses of assumption of risk and contributory and gross negligence. At the close of the plaintiff's testimony, his Honor, the presiding Judge, granted a nonsuit, on the ground that the plaintiff was confronted with two courses, one of which he knew to be dangerous, nevertheless he pursued the other.
There was testimony tending to sustain the allegations of the complaint. Therefore, the question of proximate cause should have been submitted to the jury; the testimony being susceptible of more than one inference.
Reversed and remanded for a new trial. *Page 159